IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ROBERT CAULK,                               §
                                                §   No. 233, 2021
          Defendant Below,                      §
          Appellant,                            §
                                                §   Court Below–Superior Court
          v.                                    §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §
                                                §   Cr. ID Nos. N1705002474
          Plaintiff Below,                      §               N1705004722
          Appellee.                             §

                               Submitted: December 3, 2021
                                Decided: February 2, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record below—which

includes both trial counsel’s affidavit filed in response to the appellant’s allegations

of ineffective assistance of counsel and the Superior Court sentencing transcript—

we conclude that the judgment below should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its June 29, 2021 order denying the

appellant’s first motion for postconviction relief.1 Absent plain error, which we do




1
    State v. Caulk, 2021 WL 2662250 (Del. Super. Ct. June 29, 2021).
not find here, we decline to consider the arguments that the appellant raises for the

first time on appeal.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:



                                            /s/ Karen L. Valihura
                                            Justice




2
  Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review; provided, however, that when the interests of justice so require, the Court may consider
and determine any question not so presented.”).